 


115 HRES 374 EH: Providing for consideration of the bill (H.R. 2213) to amend the Anti-Border Corruption Act of 2010 to authorize certain polygraph waiver authority, and for other purposes.
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 374 
In the House of Representatives, U. S.,

June 7, 2017
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2213) to amend the Anti-Border Corruption Act of 2010 to authorize certain polygraph waiver authority, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2213) to amend the Anti-Border Corruption Act of 2010 to authorize certain polygraph waiver authority, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Homeland Security now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Homeland Security; (2) the further amendment printed in the report of the Committee on Rules accompanying this resolution, if offered by the Member designated in the report, which shall be in order without intervention of any point of order, shall be considered as read, shall be separately debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; and (3) one motion to recommit with or without instructions.   Karen L. Haas,Clerk. 